                                                           Case 2:21-cv-00325-JAD-BNW Document 23
                                                                                               22 Filed 08/26/21
                                                                                                        08/24/21 Page 1 of 6



                                                       1   ERIC W. SWANIS, ESQ.
                                                           Nevada Bar No. 6840
                                                       2
                                                           GREENBERG TRAURIG, LLP
                                                       3   10845 Griffith Peak Drive, Suite 600
                                                           Las Vegas, Nevada 89135
                                                       4   Telephone: (702) 792-3773
                                                       5   Facsimile: (702) 792-9002
                                                           Email: swanise@gtlaw.com
                                                       6
                                                           Counsel for Defendants
                                                       7

                                                       8                       IN THE UNITED STATES DISTRICT COURT
                                                       9                              FOR THE DISTRICT OF NEVADA
                                                      10

                                                      11   NESTOR GRIEGO,
                                                                                                              CASE NO. 2:21-cv-00325-JAD-BNW
                                                      12
                                                                                        Plaintiff,
GREENBERG TRAURIG, LLP




                                                      13                                                       STIPULATION AND [PROPOSED]
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                    v.                                        ORDER TO STAY DISCOVERY AND
                                                      14
                                  Suite 600




                                                                                                                 ALL PRETRIAL DEADLINES
                                                      15   C. R. BARD, INCORPORATED and BARD
                                                           PERIPHERAL VASCULAR,                                        [SECOND REQUEST]
                                                      16   INCORPORATED,
                                                      17                                 Defendants.
                                                      18

                                                      19

                                                      20           Plaintiff Nestor Griego and Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
                                                      21   Inc. (collectively “Bard”) (Plaintiff and Bard are collectively referred to herein as “the
                                                      22   Parties”) pursuant to Fed. R. Civ. P. 26 and the Court’s inherent powers, respectfully request
                                                      23   that this Court enter an Order temporarily staying discovery and all pretrial deadlines imposed
                                                      24   by the Court, the Local Rules, and the Federal Rules of Civil Procedure for an additional
                                                      25   ninety (90) days to permit them to pursue negotiations of a settlement of this and all cases of
                                                      26   Plaintiff’s counsel recently remanded from the MDL pursuant to the MDL Court’s February
                                                      27   11, 2021 Amended Suggestion of Remand and Transfer Order (Fifth) (“Fifth Remand
                                                      28   Order”).


                                                                                                         1
                                                           ACTIVE 59588425v1
                                                           Case 2:21-cv-00325-JAD-BNW Document 23
                                                                                               22 Filed 08/26/21
                                                                                                        08/24/21 Page 2 of 6



                                                       1           Plaintiff’s counsel and Defendants have previously settled in principle numerous cases
                                                       2   in the MDL concerning Bard inferior vena cava (“IVC”) filters. The Parties believe that a stay
                                                       3   is necessary in this case to conserve their resources and attention so that they may attempt to
                                                       4   resolve it and the claims of other such plaintiffs represented by Plaintiff’s counsel that were
                                                       5   recently remanded to district courts across the country. Accordingly, the Parties jointly
                                                       6   request that the Court enter a stay of discovery and all pretrial deadlines in this case for a
                                                       7   period of ninety (90) days. If Plaintiff has not filed dismissal papers within ninety (90) days
                                                       8   from the stay being granted, the Parties request the opportunity to file a joint status report
                                                       9   regarding the status of the settlement.
                                                      10                                             I. Background
                                                      11           Plaintiff’s counsel represents plaintiffs with cases in the In re: Bard IVC Filters
                                                      12   Products Liability Litigation, MDL 2641 (the “MDL”), as well as cases that have been
GREENBERG TRAURIG, LLP




                                                      13   transferred or remanded from the MDL to courts across the country, involving claims against
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   Bard for injuries they contend arise out of their use of Bard’s IVC filters. The Parties reached
                                  Suite 600




                                                      15   a settlement in principle concerning the majority of the Plaintiff’s counsel’s IVC filter cases
                                                      16   and have finalized the details of that settlement with most of their clients. However, a small
                                                      17   number of those plaintiffs “opted out” of the settlement. The cases remanded pursuant to the
                                                      18   MDL’s Fifth Remand Order included those cases that were previously dismissed but for
                                                      19   which the MDL Court reinstated prior to remanding, since the plaintiff had opted out of the
                                                      20   settlement and a final settlement had not been reached. With respect to these cases, including
                                                      21   this one, counsel for the Parties have renewed discussions in an attempt to achieve a settlement
                                                      22   of the cases of these remaining plaintiffs represented by Plaintiff’s counsel. Counsel for the
                                                      23   Parties believe that their resources are best directed to focusing their efforts on potential
                                                      24   settlement discussions, especially given their past history of successful settlement discussions
                                                      25   relating to cases in this MDL. Thus, the Parties jointly move this Court to enter a stay of all
                                                      26   discovery and pretrial deadlines in this case for a period of ninety (90) days.
                                                      27   ///
                                                      28   ///


                                                                                                           2
                                                           ACTIVE 59588425v1
                                                           Case 2:21-cv-00325-JAD-BNW Document 23
                                                                                               22 Filed 08/26/21
                                                                                                        08/24/21 Page 3 of 6



                                                       1                                   II. Arguments and Authorities
                                                       2           A.      The Court Has Authority to Grant the Requested Stay.
                                                       3           Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
                                                       4   authority and discretion to manage its own docket, this Court has the authority to grant the
                                                       5   requested stay. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a specified
                                                       6   time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or
                                                       7   any person from whom discovery is sought may move for a protective order in the court where
                                                       8   the action is pending . . .The court may, for good cause, issue an order to protect a party or
                                                       9   person from annoyance, embarrassment, oppression, or undue burden or expense.”). This
                                                      10   Court therefore has broad discretion to stay proceedings as incidental to its power to control
                                                      11   its own docket – particularly where, as here, a stay would promote judicial economy and
                                                      12   efficiency. Crawford-El v. Britton, 523 U.S. 574, 598 (1998); Sierra Club v. U.S. Army Corps
GREENBERG TRAURIG, LLP




                                                      13   of Engineers, 446 F.3d 808, 816 (8th Cir. 2006) (citing Clinton v. Jones, 520 U.S. 681, 706
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   (1997)).
                                  Suite 600




                                                      15           A stipulation to stay proceedings, like the Parties seek here, is an appropriate exercise
                                                      16   of this Court’s jurisdiction. See Landis v. N. Am. Co., 299 U.S. 248, 254-255 (1936)
                                                      17   (explaining a court’s power to stay proceedings is incidental to its inherent power to control
                                                      18   the disposition of the cases on its docket to save the time and effort of the court, counsel, and
                                                      19   the parties).
                                                      20           The power to stay proceedings is incidental to the power inherent in every
                                                                   court to control the disposition of the causes on its docket with economy of
                                                      21
                                                                   time and effort for itself, for counsel, and for litigants. How this can best be
                                                      22           done calls for the exercise of judgment, which must weigh competing
                                                                   interests and maintain an even balance.
                                                      23

                                                      24   Id. (citing Kansas City S. Ry. Co. v. United States, 282 U.S. 760, 763 (1931)); see also CMAX,

                                                      25   Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (district courts possess “inherent power to

                                                      26   control the disposition of the causes on its docket in a manner which will promote economy

                                                      27   of time and effort for itself, for counsel, and for litigants”); Garlock Sealing Tech., LLC v.

                                                      28   Pittsburgh Corning Corp. (In re Pittsburgh Corning Corp.), No. 11-1406, 11-1452 2012 U.S.


                                                                                                           3
                                                           ACTIVE 59588425v1
                                                           Case 2:21-cv-00325-JAD-BNW Document 23
                                                                                               22 Filed 08/26/21
                                                                                                        08/24/21 Page 4 of 6



                                                       1   Dist. LEXIS 86193, *11 (W.D. Mo. June 21, 2012) (noting that a court’s power to stay
                                                       2   proceedings is incidental to its power to control the disposition of causes on its docket).
                                                       3           Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) also vest the Court with
                                                       4   authority to limit the scope of discovery or control its sequence and may grant a stay to allow
                                                       5   parties to negotiate a settlement. Britton, 523 U.S. at 598.
                                                       6           B. Good Cause Exists to Grant the Requested Stay.
                                                       7           Plaintiff and Defendants are actively engaging in settlement negotiations. The Parties
                                                       8   further and in good faith believe that a final settlement is forthcoming that shall resolve this
                                                       9   and other cases within the inventory, especially given their past history of successful
                                                      10   settlement discussions relating to cases in this MDL. The Parties do not seek a stay in bad
                                                      11   faith, to unduly burden any party or the Court or cause unnecessary delay, but to support the
                                                      12   efficient and expeditious resolution of this litigation. Granting the stay here will certainly save
GREENBERG TRAURIG, LLP




                                                      13   the time and effort of the Court, counsel, and the parties, promote judicial economy and
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14   effectiveness, and provide counsel an opportunity to resolve their issues without additional
                                  Suite 600




                                                      15   litigation expenses for their clients.
                                                      16           Facilitating the Parties’ efforts to resolve their dispute entirely through settlement
                                                      17   negotiations is reasonable and constitutes good cause for granting the requested stay of
                                                      18   discovery and other pretrial deadlines. The Parties agree that the relief sought herein is
                                                      19   necessary to handle the case in the most economical fashion, and that the relief sought in this
                                                      20   Agreed Stipulation is not for delay, but so that justice may be done.
                                                      21   ///
                                                      22   ///
                                                      23   ///
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///


                                                                                                            4
                                                           ACTIVE 59588425v1
                                                           Case 2:21-cv-00325-JAD-BNW Document 23
                                                                                               22 Filed 08/26/21
                                                                                                        08/24/21 Page 5 of 6



                                                       1                                            III. Conclusion
                                                       2           For the foregoing reasons, the Parties respectfully request that the Court enter a stay of
                                                       3   all activity in this case, for a period of ninety (90) days. If Plaintiff has not filed dismissal
                                                       4   papers within ninety (90) days from the stay being granted, the Parties request the opportunity
                                                       5   to file a joint status report regarding the status of the settlement.
                                                       6           Respectfully submitted,
                                                       7

                                                       8           DATED this 24th day of August 2021.
                                                       9
                                                                   AYLSTOCK WITKIN KREIS                                  GREENBERG TRAURIG, LLP
                                                      10
                                                                   OVERHOLTZ, PLLC
                                                      11
                                                            By: /s/ Douglass A. Kreis                               By: /s/ Eric W. Swanis
                                                      12        DOUGLASS A. KREIS, ESQ.                                 ERIC W. SWANIS, ESQ.
GREENBERG TRAURIG, LLP




                                                      13        dkreis@awkolaw.com                                      Nevada Bar No. 6840
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                                17 East Main St., Suite 200                             swanise@gtlaw.com
                                                      14        Pensacola, FL 32502                                     10845 Griffith Peak Drive
                                  Suite 600




                                                                                                                        Suite 600
                                                      15
                                                                  Admitted pro hac vice                                 Las Vegas, Nevada 89135
                                                      16          Counsel for Plaintiff                                 Telephone: (702) 792-3773
                                                                                                                        Facsimile: (702) 792-9002
                                                      17

                                                      18                                                                  Counsel for Defendants

                                                      19
                                                                      Order
                                                      20     IT IS SO ORDERED
                                                                                                                IT IS SO ORDERED.
                                                      21     DATED: 10:18 am, August 26, 2021
                                                      22                                                        Dated this ____ of _____________, 2021.
                                                      23                                                        __________________________________
                                                             BRENDA WEKSLER
                                                      24                                                        UNITED STATES DISTRICT JUDGE
                                                             UNITED STATES MAGISTRATE JUDGE
                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                            5
                                                           ACTIVE 59588425v1
                                                           Case 2:21-cv-00325-JAD-BNW Document 23
                                                                                               22 Filed 08/26/21
                                                                                                        08/24/21 Page 6 of 6



                                                       1                                 CERTIFICATE OF SERVICE
                                                       2           I hereby certify that on August 24, 2021, I caused the foregoing document to be
                                                       3   electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                                       4   notification of such filing to the CM/ECF participants registered to receive such service:
                                                       5
                                                                   Douglass Alan Kreis, Esq.
                                                       6
                                                                   AYLSTOCK WITKIN KREIS OVERHOLTZ, PLLC
                                                       7           17 East Main St., Suite 200
                                                                   Pensacola, FL 32502
                                                       8           dkreis@awkolaw.com
                                                       9
                                                                   Billie-Marie Morrison, Esq.
                                                      10           Craig P. Kenny & Assoc.
                                                                   501 South 8th St.
                                                      11
                                                                   Las Vegas, NV 89101-7002
                                                      12           bmorrison@cpklaw.com
GREENBERG TRAURIG, LLP




                                                      13
                         Facsimile: (702) 792-9002
                         Telephone: (702) 792-3773
                         Las Vegas, Nevada 89135
                          10845 Griffith Peak Drive




                                                      14
                                  Suite 600




                                                                                                                  /s/ Shermielynn Irasga
                                                      15                                                An employee of GREENBERG TRAURIG, LLP

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                         6
                                                           ACTIVE 59588425v1
